                                                                   USDCSDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                   DOC#: __. ------,---,------
SOUTHERN DISTRICT OF NEW YORK
                                                                   DATE Fl!,ED:
                                                                        ,    '
                                                                                tJ. \   a.o\ l ~
UNITED STATES OF AMERICA,
                                                                 16-CR-00529-01 (NSR)
       -against-
                                                                  OPINION & ORDER
JEMEL GOODE,

                               Defendant.


NELSONS. ROMAN, United States District Judge:

       On August 9, 2016, Defendant Jemel Goode ("Defendant") pled guilty to participating in

a conspiracy to distribute, and possess with the intent to distribute, 280 grams and more of mixtures

and substances containing a detectable amount of cocaine base (commonly refened to as "crack").

(See ECF No. 4.) He moves now, pursuant to Federal Rule of Civil Procedure 1 l(d)(2)(B), to

withdraw his plea, claiming it was involuntary. (See ECF No. 181.)

       As Defendant has failed to show a "fair and just reason" that would justify withdrawal,

Defendant's Motion is DENIED.

                                         BACKGROUND

       This case involves a multi-defendant conspiracy to possess and distribute controlled

substances, in violation of 21 U.S.C. Sections 841 and 846.

               1.      Pretrial Proceedings

       On August 9, 2016, Defendant was charged for conspiring to distribute, and possessing

with intent to distribute, 280 grams or more of mixtures and substances containing a detectable

amount of cocaine base from around July 2014 through July 2016, in violation of 21 U.S.C.

Sections 841 and 846. (See Indictment, ECF No. 4.).




                                                      I
